internal_revenue_service number release date index number ---------------------------------- -------------------------------- ---------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-123572-09 date date legend trust decedent spouse child a child b child c child d attorney date date date date date state court citation citation citation citation citation dear ---------------- ------------------------------------------------------ ------------------------------------------- ----------------- ----------------------------- ----------------------------- ------------------------------ ------------------------------- --------------------------------------- --------------------------- ------------------------ ------------------- ------------------------ ----------------------- ------------- ---------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------- --------------------------------------------------------------------------------------- -------------------- ------------------------------------------------------------------- plr-123572-09 this responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings on the federal gift and estate_tax consequences of a judicial modification of trust the facts and representations submitted are as follows decedent and spouse trustors established trust a revocable_trust on date and amended the trust on date trust is governed by the laws of state pursuant to the terms of trust upon the death of the first trustor to die the trust’s assets are to be divided among the by-pass trust the marital trust and the survivor’s trust article iv distributions on death of surviving_spouse of trust provides as follows section dollar_figure surviving spouse’s expenses on the death of the surviving_spouse unless the trustee determines that other provisions have been made for payment the trustee shall pay from the trust estate the surviving spouse’s debts expenses and death taxes due by reason of the surviving spouse’s death and shall charge them against property in the by-pass trust except that the non-qualified marital trust if any shall bear any estate gift generation-skipping or other transfer_taxes imposed on such trust emphasis added to the extent that other assets are available the trustee shall not use any insurance proceeds qualified_retirement_plan distributions or other assets otherwise excludable from federal estate_tax to pay debts expenses death taxes or any other obligations enforceable against the surviving trustor’s estate section dollar_figure distribution of survivor’s trust upon the death of the surviving_spouse the trustee shall distribute and or retain the balance then remaining in the survivor’s trust including both principal and any accrued but undistributed_income as the surviving_spouse may appoint by the surviving spouse’s will or codicil thereto specifically referring to and exercising this general_power_of_appointment to such one or more persons and entities including the surviving spouse’s estate the surviving spouse’s creditors or the creditors of the surviving spouse’s estate in exercising the foregoing general_power_of_appointment the surviving_spouse may appoint outright or in trust in present or future_interest or in any combination of these and the surviving_spouse may create new powers of appointment including general powers restrictions and conditions in or for the benefit of any of the objects of the surviving spouse’s general power plr-123572-09 to whatever extent the then remaining balance of the survivor’s trust has not been effectively appointed by the surviving_spouse pursuant to the above general_power_of_appointment and not consumed for the payment of debts expenses and taxes the trustee shall distribute the survivor’s trust including any additions made to the trust by reason of such death such as from the surviving spouse’s will or life_insurance policies on the surviving spouse’s life as set forth in section dollar_figure hereinbelow decedent died on date survived by spouse child a child b child c and child d spouse was appointed executor of decedent’s estate spouse is the trustee of the survivor’s trust child a is the trustee of the by-pass trust and the marital trust prior to decedent’s death decedent and spouse engaged attorney to advise them as to their estate_planning matters attorney drafted both the original trust and restatement and amendment of trust for decedent and spouse upon subsequent review of the trust provisions attorney discovered that the language in article iv section dollar_figure contained an error article iv section dollar_figure provides that o n the death of the surviving_spouse the trustee shall pay from the trust estate the surviving spouse’s debts expenses and death taxes due by reason of the surviving spouse’s death and shall charge them against property in the by-pass trust emphasis added in addition spouse contends that the language in article iv sec_4 should refer to the survivor’s trust not the by-pass trust moreover as drafted the reference to the by-pass trust may provide spouse with a testamentary general_power_of_appointment under sec_2041 in affidavits spouse and attorney represent that it was the decedent’s and spouse’s intent as trustors of trust to minimize estate_taxes including maximizing the use of the unified_credit accordingly the by-pass trust should have been drafted to ensure that an amount equal to the remaining credit shelter amount in the estate of the first spouse to die passed to the beneficiaries without tax and without subsequent inclusion in the surviving spouse’s gross_estate in order to correct the error in the trust and to accurately reflect the intent of the trustors on date spouse as the co-trustor of trust filed a petition with court seeking authorization to modify trust nunc_pro_tunc spouse as the surviving trustor has stated that it is and was at all times spouse’s intent and desire that the assets of the by-pass trust be administered so as to avoid taxation at spouse’s death to support the assertion that the reference to the by-pass trust was a scrivener’s error spouse provided the following arguments first section dollar_figure pertains to the payment of the expenses of the first spouse to die and directs the trustee to pay the debts expenses and death taxes of the first spouse to die and charge the payment of such items against the by-pass trust sec_4 on the other hand pertains to expenses of the surviving_spouse but contains the same language contained in sec_3 plr-123572-09 spouse asserts and attorney confirms that the language in section dollar_figure was copied from section dollar_figure but improperly edited and therefore the reference to the by-pass trust rather than the survivor’s trust remained second the language in the second paragraph of section dollar_figure contradicts the language in the first paragraph in sec_4 the second paragraph directs the trustee not to use any insurance proceeds qualified_retirement_plan distributions or other assets otherwise excludable from federal estate_tax to pay debts expenses death taxes or any other obligations enforceable against the surviving trustor’s estate the phrase other assets otherwise excludible would necessarily include assets in the by-pass trust this language contradicts the directive to the trustee to pay these items from the by-pass trust finally the language of section dollar_figure provides that t o whatever extent the then remaining balance of the survivor’s trust has not been effectively appointed by the surviving_spouse pursuant to the above general_power_of_appointment and not consumed for the payment of debts expenses and taxes the trustee shall distribute the survivor’s trust including any additions made to the trust by reason of such death such as from the surviving spouse’s will or life_insurance policies on the surviving spouse’s life as set forth in section dollar_figure hereinbelow this language suggests that the survivor’s trust should bear the debts expenses and taxes incurred due to the death of the surviving_spouse on date the court issued an order granting the petition for modification the court determined that the proposed modification of trust will not defeat a material purpose of the trust but rather will serve to carry out the intent of the trustors in establishing the trust by allowing the assets in the by-pass trust to avoid taxation at spouse’s death you have requested the following rulings the by-pass trust as modified does not provide spouse with a testamentary general_power_of_appointment under sec_2041 over the assets of trust spouse is not deemed to have made a gift under sec_2501 of an interest in trust as a result of the court order modifying section dollar_figure of trust the modification of article iv sec_4 of trust pursuant to the court’s order is not an exercise or release of a general_power_of_appointment under sec_2514 that constitutes a gift_for federal gift_tax purposes ruling plr-123572-09 sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides generally that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power sec_20_2041-1 of the estate_tax regulations provides in part that a power_of_appointment exercisable to meet the estate_tax or any other taxes debts or charges which are enforceable against the estate is included within the meaning of a power_of_appointment exercisable in favor of the decedent’s estate his creditors or the creditors of his estate in 387_us_456 87_sct_1776 18_led_886 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of plr-123572-09 the state in this respect the federal_agency may be said in effect to be sitting as a state court under state law a probate_court has equitable power to modify a_trust if the provisions of the trust are ambiguous or if adherence to the terms of the trust would defeat the primary purpose of the trust see citation citation the equitable power of a trial_court to modify or reform a_trust extends to situations where the trust instrument contains some expression of the trustor’s intention but a drafting error renders that expression ambiguous citation at pp citing citation a mistake by the scrivener or draftsman in reducing the intent of the parties to writing is ground for reformation see citation nunc_pro_tunc amendments are permitted primarily so that errors in the record may be corrected the power to amend nunc_pro_tunc is a limited one and may be used only where necessary to correct a clear mistake and prevent injustice see citation in this case the documentation submitted by spouse strongly indicates that decedent and spouse did not intend to have any control_over the assets held in the by- pass trust and that the provision in section dollar_figure to charge spouse’s debts expenses and death taxes from the by-pass trust was the result of a scrivener’s error in reforming the by-pass trust the court found that the proposed modification of trust will not defeat a material purpose of trust but rather will serve to carry out the intent of the trustors in establishing the trust by allowing the assets in the by-pass trust to avoid taxation at spouse’s death consequently we conclude that the court’s order on date modifying the trust instrument nunc_pro_tunc based on a scrivener’s error is consistent with applicable state law that would be applied by the highest court of that state section dollar_figure of the trust as modified pursuant to the court’s order does not provide spouse with a general_power_of_appointment under sec_2041 therefore we conclude that the value of the assets in the by-pass trust will not be included in spouse’s gross_estate under sec_2041 upon her death ruling sec_2 sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the plr-123572-09 value of the property exceeded the value of the consideration shall be deemed a gift_for gift_tax purposes sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power for gift_tax purposes sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power is considered a release of the power sec_25_2514-1 of the gift_tax regulations provides in part that a power_of_appointment exercisable to meet the estate_tax or any other taxes debts or charges which are enforceable against the possessor or his estate is included within the meaning of a power_of_appointment exercisable in favor of the possessor his estate his creditors or the creditors of his estate as discussed in the first ruling trust as modified does not provide spouse with a testamentary general_power_of_appointment accordingly the modification of trust will not constitute the exercise or release of a general_power_of_appointment by spouse within the meaning of sec_2514 further the modification of trust will not be treated as a deemed transfer of an interest in trust by spouse for gift_tax purposes under sec_2501 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-123572-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
